DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior arts, Negiz et al. (US 2016/0083313 A1) discloses the claimed catalytic hydrocarbon reforming system comprising a diluent input line (Abstract and Figure, numeral 100 and Paragraph [0030]), at least one furnace (Paragraph [0048] – inherently has a furnace, heater and/or heat exchanger  for heating up the hydrocarbon liquid feed to the reactor temperature test setting), at least one reactor charged with a catalyst comprising an inorganic support, a Group 8- 10 metal, and at least one halide (Paragraphs [0040]-inorganic support and [0041] – at least one metal from Group 7-10 and 13 and at least one modifier metal from Groups 11-17), an inlet to receive the reactant feed stream and an outlet to discharge a reactor effluent stream at a third temperature (Figure, numeral 40); a reactor effluent stream leaving the final reactor comprising a primary aromatic hydrocarbon product and a heavy aromatic hydrocarbon product (Figure, numeral 40 and Paragraph [0013] and [0014] and Tables 1 and 2) and a separation system that receives the reactor effluent stream and separately discharges the primary aromatic hydrocarbon product, the heavy aromatic hydrocarbon product, hydrogen, and a raffinate (Figure, numerals 50 and 90 – separation system, 60 – hydrogen, 70 – raffinate and 100 – heavy aromatic hydrocarbon product and 110 – primary aromatic hydrocarbon product). However, Negiz et al. does not disclose a first return line extending from the separation system to the diluent input line for providing the diluent, the diluent comprising at least a portion of the heavy aromatic hydrocarbon product and a fractionator having an inlet to receive an initial feedstock (Figure 1A, numerals 101 – naphtha, 104, 105, 106, and 107 – light hydrocarbons). Neither Negiz et al. nor Manley et al. disclose a first return line extending from the separation system to the diluent input line for providing the diluent, the diluent comprising at least a portion of the heavy aromatic hydrocarbon product since the first return line of Negiz et al. recycling back the lighter aromatic hydrocarbon product (C6-C7) extending from the separation system to the diluent input line (Figure, numeral 100). There is no motivation/suggestion modify/combine the teachings of Negiz et al. and Manley et al. to return the heavy aromatic hydrocarbon product to the diluent input line.
Claims 2-20 directly or indirectly depend on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/Examiner, Art Unit 1774